Citation Nr: 1201429	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-39 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a bilateral knee disability.

2.	Entitlement to service connection for a lumbar spine disability.

3.	Entitlement to service connection for a dental implant.

4.	Entitlement to service connection for residuals of dental trauma for outpatient dental treatment.

5.	Entitlement to an initial compensable evaluation for dermatitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2008 rating decision denied entitlement to service connection for a bilateral knee disability and a lumbar spine disability and granted service connection for dermatitis of the right foot with a zero percent rating.  A November 2008 rating decision denied entitlement to service connection for residuals of dental trauma for establishing outpatient dental treatment.  Finally, a January 2009 rating decision denied entitlement to service connection for a dental implant.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in April 2011.  This transcript has been associated with the file.


FINDINGS OF FACT

1.	The competent medical evidence of record does not indicate the Veteran is currently diagnosed with a bilateral knee disability.

2.	The competent medical evidence of record does not indicate the Veteran is currently diagnosed with a lumbar spine disability.

3.	The Veteran does not have a dental disorder that has been shown to be etiologically related to service or to a service-connected disability, and he does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.

4.	The Veteran's dermatitis is not shown to cover 5 percent or more of exposed areas or of the entire body; and is not shown to require systemic therapy or immunosuppressive drugs.


CONCLUSIONS OF LAW

1.	A bilateral knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.	A lumbar spine disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.	A dental condition, including loss of teeth, was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability, nor does the Veteran qualify for purposes of entitlement to VA outpatient dental treatment.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2011).

4.	The criteria for a compensable rating for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in December 2006, March 2007, April 2008, and October 2008.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Here, prior to the initial rating decision on the issue of dermatitis, a December 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in March and September 2008 for his dermatitis claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claims for bilateral knee and lumbar spine disabilities, as well as the claimed dental disabilities, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's bilateral knee disability, lumbar spine disability or claimed dental disabilities are related to service.  The Veteran himself has provided statements that his bilateral knee disability, lumbar spine disability, and claimed dental conditions are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Bilateral Knee and Lumbar Spine Disabilities

The Veteran contends that he suffers from bilateral knee and lumbar spine disabilities which began in-service and have continued past separation from service.  For this reason, he believes his claims should be granted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed the Veteran's service treatment records.  The Veteran was seen with complaints of pain in his bilateral knees and back on multiple occasions.  In March 2003 he was seen with knee strain after complaining that his knees had been bothering him for 2 weeks.  In July 2003 he was seen with complaints of knee pain and was diagnosed with anterior knee pain.  In October 2003 the examiner noted possible bilateral patellofemoral pain syndrome.  In June 2004 the Veteran was diagnosed with muscle strain after he complained of pain in his back for the previous 2 days.  He was diagnosed with lower back pain in July 2004 when he reported to sick call.  Finally on his October 2006 separation examination the Veteran reported a knee injury and back pain on his Report of Medical Assessment.  See also October 2006 Report of Medical History.  He was diagnosed with lower back pain and physical therapy was recommended.

Although the Board notes the Veteran was seen with multiple complaints of bilateral knee and lumbar spine pain, there is no evidence that he was diagnosed with a bilateral knee or lumbar spine disability in-service.

Following separation from service, there is no competent medical opinion diagnosing the Veteran with a bilateral knee or lumbar spine disability.  The Veteran was afforded a VA examination in April 2007.  At this examination he reported his back pain began in-service and he continued to treat the pain with Motrin and Percocet.  With regard to his knees, he reported he has not been able to run since separation from service.  He denied using either a knee or back brace for his conditions.  

The examiner performed a physical examination and found no tenderness to percussion or postural abnormalities of the Veteran's back.  No spasms were noted or pain on repetitive motion.  The examiner found no tenderness to percussion of the Veteran's knees and no swelling deformity or instability.  There was no pain with repetitive motion.  Overall the examiner opined the Veteran suffered from low back pain and bilateral knee pain in the past; however the examiner went on to state that no diagnosis would be given for the Veteran's current condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet.  App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case, the Veteran has not been diagnosed with a bilateral knee or lumbar spine disability. 

The Board acknowledges the Veteran's complaints of pain in his bilateral knees and lumbar spine.  See e.g., November 2006 VA treatment record and April 2007 VA examination report.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board acknowledges that the Veteran testified in April 2011 that he injured his bilateral knees and spine in-service and they have been bothering him since then.  However, as noted above, the Board finds the Veteran has not been diagnosed with a bilateral knee or lumbar spine disability at any point during the appeal period.  Without a current diagnosis of a disability, the Board cannot grant service connection.

While the Board sincerely appreciates the Veteran's service, there is no competent evidence of a diagnosis of a bilateral knee or lumbar spine disability.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disabilities, and the great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.

Dental Condition

The Veteran contends that service connection is warranted for a dental condition which began when he fractured tooth #7 in-service.  He claims that he cracked this tooth while eating in-service in 2004, this tooth was extracted, and following separation from service he required bridgework.  See e.g., November 2008 statement.

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  The Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board will address both service connection for compensation and service connection for outpatient treatment purposes.

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

At his entrance dental examination in February 2003 there is no evidence that the Veteran's tooth #7 was missing.  In a May 14, 2004 service treatment record the Veteran complained that he had cracked tooth #7 while eating.  A May 18, 2004 service treatment record further reported tooth #7 had a prior history of root canal therapy and a crown.  The examiner determined the Veteran's fractured his tooth while eating and the fracture was due to caries, or tooth decay, undermining his clinical crown.  He was instructed tooth #7 was non-restorable and he was given an appointment for a removable partial denture which was completed on May 21, 2004.  

In January 2005 a service treatment record noted the Veteran had complaints of missing teeth #6 and #7 and needed some reparative work, but was leaving for Afghanistan soon.  The Veteran was informed he would likely need to wait because the current prosthodontist was leaving soon and was not taking new cases.  In July 2006 the Veteran requested a dental implant as soon as possible.  In November 2006 the Veteran separated from service.

A statement from the Veteran's private dentist indicated that he had a consultation for a dental implant, but that the examiner determined a fixed bridge from tooth #5 to #8 would be the best treatment.  The bridgework was completed in November 2008.

In this case, there is no evidence of any of the compensable elements of service connection being met.  The Veteran claims that he fractured a tooth while eating in-service.  The May 2004 service treatment record noted tooth decay was responsible for the fracture of tooth #7.  The Veteran received a removable partial denture while in-service and later sought a dental implant following separation from service.  

While the Veteran contends that his initial loss of tooth #7 and resulting dental implant should be service-connected, the Board finds otherwise.  As noted above, compensable service connection for loss of teeth can only be granted where there is loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In this case, there is no evidence of loss of substance of body of maxilla or mandible.
However, the Veteran can be entitled to noncompensable service connection for dental conditions for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  This is discussed in further detail below.  

The Board acknowledges that the Veteran believes his claimed dental condition, including tooth loss and a subsequent bridge should be service-connected.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu , supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion determining if compensable service connection is warranted.

The Board notes that the Veteran fractured tooth #7 in-service which then required an extraction, denture, and eventually bridgework.  However, as noted above, compensable service connection can only be granted where a tooth was lost due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The competent evidence of record indicates the Veteran's tooth fractured due to tooth decay; there is no evidence of record that he suffered tooth loss due to loss of substance of body of maxilla or mandible.  Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental disability for compensation purposes.  38 C.F.R. § 4.150.

Outpatient Dental Treatment

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Id. 

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  The condition of teeth and periodontal tissues at the time of entry into active duty must be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service or was due to combat or in service trauma; (4) impacted or malposed teeth and other developmental defects unless disease or pathology of these teeth developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(e).  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).

Further, veterans having a service-connected compensable dental disability or condition may be authorized any dental treatment (Classes I, II (a)-(c), and IIR).  38 C.F.R. § 17.161(a)-(f).  Veterans may also be authorized for dental treatment if their non-dental service-connected disabilities are aggravated by a dental condition (Class III).  38 C.F.R. § 17.161(g).  Additionally, veterans who receive 100 percent by schedular evaluation for service-connected disabilities or individual unemployability are authorized to receive any dental treatment (Class IV).  38 C.F.R. § 17.161(h).  Veterans also participating in a rehabilitation program may be unauthorized for dental service if it is determined such treatment is necessary (Class V).  38 C.F.R. § 17.161(i).  Finally, dental treatment may be allowed when it is determined to be "medically necessary," i.e., when a dental condition is clinically determined to be complicating a medical condition currently under treatment (Class VI).  38 C.F.R. § 17.161(j).  

As noted above, 38 C.F.R. § 3.381(d) provides that service-connection may be granted for teeth extracted after 180 days or more of active service, if the injury was incurred or aggravated in the line of duty.  The Board also looks to whether the condition was caused by combat or other in-service trauma.  Id.  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  The term 'service trauma' does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5- 97 (1997), 63 Fed. Reg. 15,556 (1997).

In this case, the Veteran is claiming that his current bridgework, from tooth #5 to #8, began with the loss of tooth #7 in-service.  See November 2008 statement and November 2008 private treatment record.  As noted above, the Veteran fractured tooth #7 while eating in-service.  Also, as noted above, the May 2004 service treatment record contained an opinion that the Veteran's tooth #7 fractured due to tooth decay.  The Board observes that tooth #7 was extracted following this fracture, but there is no evidence this was due to service-trauma.  To the contrary, it was due to tooth decay.

Furthermore, even if a tooth was extracted due to in-service trauma under § 3.381(d), that section implements and is controlled by 38 C.F.R. § 17.161, which has additional requirements for dental benefits.  As discussed below, the Veteran does not meet those requirements.  

As previously discussed, the Veteran does not have a service-connected compensable dental disability.  Therefore, eligibility under Class I is not established.  See 38 C.F.R. § 17.161(a).  

As to his present claim for dental treatment, review of the record does not reveal that the Veteran's disability existed at the time of his discharge.  Although the Veteran served on active duty for more than 90 days and filed a claim for dental treatment within 180 days of his release, there is no evidence of an existing disability at discharge.  See 38 C.F.R. § 17.161(b)(1)(i)(A) and (B).  Upon reviewing the Veteran's DD-214 the box is checked that he received a complete dental examination and all appropriate dental services and treatment within 90 days prior to separation.  As such, the Veteran does not qualify for Class II eligibility.  See 38 C.F.R. § 17.161(1)(i)(C).  

The Board notes that a November 2006 memo from the Tampa VA Medical Center (VAMC) states that the Veteran's DD-214 was incorrect and while he received dental treatment within 90 days of separation, it was not completed.  Unfortunately, although the Tampa VAMC created this memo, there is no evidence of a Form DD-215 from the Veteran's service department which would verify the Veteran's DD-214 included incorrect information and needed to be amended.

In addition to the foregoing, the Board notes the Veteran was not a prisoner of war.  There is also no indication that he was ever denied replacement of missing teeth that were lost during any period of service prior to his last period of service.  Additionally, there is no indication that he has a dental condition that has been professionally determined to be aggravating disability from an associated service-connected condition.  Thus, eligibility under Classes II(b), II(c), IIR, and III is not established.  See 38 C.F.R. §§ 17.161(d), (e), (f) and (g).  Moreover, the Veteran does not have service-connected disabilities that are rated at 100 percent by schedular evaluation, nor has he been found to be entitled to a 100 percent rating by reason of individual unemployability.  Therefore, the Veteran is not eligible for dental treatment under Class IV.

Finally, there is no indication that the Veteran is presently participating in a vocational rehabilitation program, and there has been no professional determination that he needed any dental services in conjunction therewith.  Nor is there any indication that the Veteran has a dental condition that is complicating another condition that is currently under VA treatment.  Therefore, the Veteran is not eligible for dental treatment under Classes V and VI.  See 38 C.F.R. § 17.161(i), (j).

In sum, the Veteran does not qualify under any of the classes of eligibility for entitlement to VA outpatient treatment.  See 38 C.F.R. § 17.161.  Therefore, the Board finds that the criteria for service connection for a dental disorder for the purpose of entitlement to outpatient dental treatment have not been met.

In conclusion, the evidence of record does not support a grant of entitlement to service connection for a dental disability, to include for compensation and VA outpatient treatment purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Dermatitis of the Right Foot

The Veteran's dermatitis has been rated 38 C.F.R. § 4.118, Code 7813 for dermatophytosis.  Under this Code, dermatitis can be rated as disfigurement, scars (Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis/eczema (7806); dependent on the dominant disability.  In the instant case, as there is no evidence of scarring or disfigurement, but evidence of skin irritation, the skin condition is appropriately rated as dermatitis/eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under this Code, a noncompensable evaluation is warranted for dermatitis that is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  Id.

The criteria for evaluating skin conditions under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim (from which the present appeal stems) was received in 2006.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

A January 2007 statement by the Veteran indicated that the rash on his right foot had worsened since he moved to Delaware.  At a March 2008 VA examination the Veteran reported the rash on his right foot began in-service and continues to flare up in the warm weather.  Examination of the foot revealed a rash on his right foot with a large area of scaling noted and no lichenification.  There was no evidence of ulceration or secondary infection noted, although hyperpigmentation was present.  The rash covered approximately 1 percent of the entire body surface and zero percent of exposed body area.  

In a September 2008 podiatry VA treatment note the Veteran reported a rash on his right foot every summer.  He reported this has bothered him for a little over 4 years and he had tried various topical creams which have not worked.  The examiner found a rash with minimal scaliness and no evidence of excoriation.

The same day the Veteran was afforded a VA examination.  The examiner noted the Veteran used over the counter topical creams daily almost constantly to help with his dermatitis.  The dermatitis covered less than 5 percent of the Veteran's entire body surface and zero percent of the exposed body area.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

The treatment records do not show that the Veteran's dermatitis covers more than 5 percent of exposed areas or more than 5 percent of the total body.  To the contrary, the dermatitis is confined to the Veteran's right foot.  Additionally, although the dermatitis has been treated with topical ointment, the September 2008 examiner explicitly noted that the Veteran's topical creams were not corticosteroids or immunosuppressive.  As there is no competent evidence of this, a compensable schedular rating for this disability is not warranted.

The Board acknowledges that the Veteran believes his dermatitis warrants a compensable evaluation.  However, an objective examination is more probative of the degree of the Veteran's impairment and the Veteran's opinion alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected dermatitis.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).
As discussed above, the Board finds that the Veteran is not entitled to a compensable evaluation for his dermatitis.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any for his right foot dermatitis.  Additionally, there is not shown to be evidence of marked interference with employment due to his right foot dermatitis.  

The Veteran has indicated that his right foot dermatitis causes itchiness, discoloration, and swelling.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a dental condition, to include for the purpose of obtaining VA outpatient dental treatment, is denied.

Entitlement to an initial compensable evaluation for dermatitis of the right foot is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


